Citation Nr: 1211543	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a chronic anal fistula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran had active duty service from June 1968 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the St.Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The claims file was later transferred to the RO in Boston, Massachusetts.

Notably, a June 1969 determination denied the Veteran's claim of entitlement to service connection for a left groin cyst.  The Veteran was notified of the decision and his appellate rights; however, he did not initiate an appeal in this matter and new and material evidence was not received within a year of the issuance of the denial.  Consequently, the June 1969 determination is final.  

In his May 2007 claim, the Veteran contends that he had an operation to remove a cyst in his groin area during basic training, and then subsequently was discharged for this condition.  In the February 2008 rating decision, the RO characterized the Veteran's claim as entitlement to service connection for chronic fistula in anus, left (claimed as lump in groin area).  

Although the Veteran has characterized his current claim as involving a groin disability, the Board finds this claim is an original claim for adjudication purposes.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the U.S. Court of Appeal for the Federal Circuit (Federal Circuit) held that claims based on distinctly diagnosed diseases must be considered as separate and distinct claims.  Consequently, because the prior final rating decision did not specifically address the matter of service connection for chronic fistula in anus, this matter is being addressed de novo (and not as a claim to reopen).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.




REMAND

The Veteran contends that his current perianal fistula/cyst had its onset in service.  On October 1967 pre-induction examination, the Veteran offered no complaints or history of a perianal fistula/cyst.  Clinical evaluation of the rectum was normal.  An August 1968 treatment record documents complaints of a cyst in the buttock.  A fistula in ano was diagnosed.  On September 1968 separation examination (which was noted to be a void induction examination), fistula in ano, left chronic draining was noted.  It was indicated that the disorder was not incurred in the line of duty and that such existed prior to the Veteran's service.  Post-service VA treatment records include a May 2008 treatment record documenting the Veteran's complaints of and treatment for a perianal abscess.  The Veteran reported that he has had the condition for many years.

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

The Federal Circuit has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Given the circumstances above, the Veteran was initially sound upon entry, but the subsequent examination constitutes clear and unmistakable evidence that the claimed disorder preexisted service, prompting an inquiry into whether it was aggravated by such service.

The Veteran has not been afforded a VA examination to address the etiology of his fistula/cyst.  As noted, service treatment records show in-service treatment for a fistula/cyst and postservice treatment records show treatment for such disorder.  Under these circumstances, the Board is of the opinion that a VA examination and medical opinion is necessary prior to a final adjudication of the issue of service connection for chronic anal fistula/cyst.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the Veteran to be examined by an appropriate provider to determine the etiology of his perianal fistula/cyst.  The examiner must indicate that the claims file was reviewed in conjunction with the examination.

2. Following examination of the Veteran and review of the entire claims file, the VA examiner is asked to address the following:

Was the Veteran's fistula clearly and unmistakably aggravated beyond the normal progression of that disorder during service, particularly as it relates to the noted treatment in August 1968?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  

The examiner must provide a rationale for any of the conclusions reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, than a detailed medical explanation as to why this is so must be provided.  

3. After the development requested above has been completed to the extent possible, the RO/AMC should again review the claim of service connection for a chronic anal fistula.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

